Citation Nr: 1119568	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-17 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to June 1991.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's petition to reopen his claims of entitlement to service connection for left ear hearing loss and right ear hearing loss, and denied both claims on the merits.  In this regard, the Board notes that the RO characterized the issues on appeal as an application to reopen a claim of entitlement to service connection for right ear hearing loss and an application to reopen a claim of entitlement to service connection for left ear hearing loss based on the receipt of new and material evidence.  Additionally, the Board notes that the Veteran's claim of entitlement to service connection for bilateral hearing loss was initially denied by a final RO decision dated in November 1998.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Significantly, however, following the November 1998 RO decision, additional relevant service personnel records were obtained, which were in existence at the time of the November 1998 decision, but which had not previously been associated with the claims file.  Thus, rather than determining whether new and material evidence has been submitted to reopen the Veteran's bilateral hearing loss claim, a de novo review of the issue of entitlement to service connection for bilateral hearing loss is warranted, and the issue on appeal is as stated on the cover sheet.  See 38 C.F.R. § 3.156(c)(ii) (2010).  

In March 2011, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, further attempts should be made to obtain a complete copy of the Veteran's VA and post-service naval treatment records, and the Veteran should be afforded another VA audiological examination assessing the etiology of his hearing loss.  

At the outset, the Board notes that a review of the record reveals that some of the Veteran's relevant VA treatment records have not yet been associated with the claims file.  Specifically, the record reflects that, in January 2000, January 2001, April 2001, January 2002, and June 2004, the Veteran underwent audiological testing at the VA Medical Center in Gainesville, Florida; however, to date, the results of such audiological testing have not been associated with the claims.  Additionally, at his March 2011 Board hearing, the Veteran reported receiving VA treatment for his hearing loss as recently as 2008.  Significantly, however, to date, the most recent VA treatment records on file from the VA Outpatient Clinic in Daytona Beach, Florida, are dated in November 2007, and the most recent VA treatment records on file from the VA Medical Center in Gainesville, Florida, are dated in June 2004.  Accordingly, on remand the RO/AMC should make arrangements to obtain a complete copy of the Veteran's VA treatment records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  

Additionally, the Board notes that, at his March 2011 Board hearing, the Veteran reported that, three or four years earlier (i.e., in 2007 or 2008), he received treatment from an Ear, Nose, and Throat doctor at a U.S. Naval base who had conducted two hearing tests that revealed bilateral hearing loss, and who had indicated that his hearing loss might be related to service.  Significantly, however, to date, no such treatment records have been associated with the claims file.  Accordingly, on remand the RO/AMC should make arrangements to obtain a complete copy of the Veteran's post-service naval treatment records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  

Finally, the Board finds that a VA examination and medical opinion assessing whether the Veteran has bilateral hearing loss that is related to service is necessary to render a decision in this case.  In making this determination, the Board acknowledges that, in May 2008, the Veteran was afforded a VA audiological examination, which showed hearing loss for VA purposes in the Veteran's left ear, but not in his right ear.  See 38 C.F.R. § 3.385.  Additionally, at the time of the May 2008 VA examination, the examiner provided the opinion that the Veteran's current hearing loss was not caused by, or the result of, acoustic trauma during service.  In support of this opinion, the examiner stated that the results of the Veteran's 1991 separation examination revealed hearing within normal limits in both ears, and that the first evidence of hearing loss was a 1998 VA audiogram, which revealed unilateral, flat hearing loss in the left ear.  In this regard, the examiner reported that such hearing loss was not typical of hearing loss due to the type of military noise exposure described by the Veteran (i.e., exposure to noise from jet engines as an aviation instructor and mechanic).  

However, in providing this opinion, the VA examiner failed to acknowledge or discuss the fact that, during service, the Veteran was enrolled in a hearing conservation program from October 1984 to June 1988; or the fact that the Veteran was first diagnosed with tinnitus during service in March 1979, following an incident in which he was struck in the head and shoulder by a fellow shipmate.  Moreover, the examiner failed to acknowledge or discuss the fact that, although the Veteran's May 1991 separation examination showed hearing loss within normal limits, comparing the Veteran's audiological test results from January 1981 through May 1991, the Veteran did have a definite bilateral shift in hearing acuity during service.  As such, the May 2008 VA examiner's opinion appears to be based on an incomplete/inaccurate factual history.

Further, the Board finds it significant that, in providing her opinion, the May 2008 VA examiner appears to have relied heavily on the fact that the Veteran did not have hearing loss in accordance with VA standards at the time of his separation examination, and failed to consider the Veteran's reports that he first noticed hearing loss during service and that he has continued to have increasing difficulty hearing since service.  See Veteran's December 2005 claim, his March 2009 substantive appeal, and the March 2011 Board hearing transcript.  

Accordingly, because the May 2008 VA examiner relied on an inaccurate and incomplete factual history, and appears to have based her opinion, at least in part, on the fact that the Veteran's service treatment records failed to reveal evidence of hearing loss in accordance with VA standards upon discharge from service, the Board finds this opinion to be of little probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on medical records to provide a negative opinion); Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Accordingly, the Board finds that another VA examination and medical opinion assessing whether the Veteran has bilateral hearing loss that is related to service is necessary to make a determination in this case. See 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all health care providers who have treated his hearing loss, to specifically include post-service treatment records from a doctor at the U.S. Naval Base in approximately 2007 or 2008.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  If these records are not available, request that the doctors provide a negative reply.  

2.  Obtain a complete copy of the Veteran's treatment records regarding his hearing loss, to include copies of all audiological test results, from the VA Medical Center in Gainesville, Florida, dated from January 2000, forward; and from the VA Outpatient Clinic in Daytona Beach, Florida, from November 2007, forward. 

3.  Once the foregoing development has been completed, schedule the Veteran for a VA audiological examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss had its onset during active service or is related to any in-service disease, event, or injury, including exposure to jet engine noise as an aviation instructor or mechanic.  In doing so, the examiner should discuss the significance, if any, of the fact that the Veteran was in a hearing conservation program from October 1984 to June 1988; the fact that the Veteran was first diagnosed with tinnitus during service in March 1979; and the fact that, comparing the Veteran's audiological test results from January 1981 through May 1991, the Veteran had a definite bilateral shift in hearing acuity during service.  The examiner should also specifically acknowledge and discuss the Veteran's and the Veteran's wife's reports that the Veteran's hearing loss first began during service and has continued to worsen since.  See Veteran's December 2005 claim, his March 2009 substantive appeal, and the March 2011 Board hearing transcript.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.

5.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


